453 F.2d 1363
Thurman Joseph ARMSTRONG, Petitioner-Appellant,v.Clarence JONES, Sheriff, Dallas County, Texas, Respondent-Appellee.
No. 71-2966.
United States Court of Appeals,Fifth Circuit.
Feb. 2, 1972.

Before WISDOM, GODBOLD and RONEY, Circuit Judges.
PER CURIAM:


1
Affirmed.1 See Local Rule 21.2  See King v. Adams, 5th Cir. 1969, 410 F.2d 455.



1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c) (2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure.  Kimbrough v. Beto, Director, 5th Cir. 1969, 412 F.2d 981


2
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966